No. 3:19-ap-00024       Doc 8    Filed 08/23/19     Entered 08/23/19 15:25:01        Page 1 of 3

                      IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

IN RE: GEOSTELLAR, INC.                              BK. NO. 3:18-BK-0045

MARTING P. SHEEHAN, Trustee of the
Bankruptcy Estate of Geostellar, Inc.,
                                                     Civil No. 3:19-ap-00024
       Plaintiff,
v.

DAVID A. LEVINE, and
INDECO UNION, a Delaware Corporation,

       Defendants.

                    DEFENDANT’S MOTION TO DISMISS AND STRIKE

       Pursuant to Federal Rules of Civil Procedure 9 & 12, Defendants David A. Levine and

Indeco Union move to (1) dismiss Geostellar’s Complaint pursuant to the arbitration clause in the

underlying Employment Agreement and/or the forum selection clause in the underlying

Assignment of Inventions Agreement; (2) in the alternative, dismiss Geostellar’s claims for failure

to state a claim upon which relief can be granted; and (3) to the extent the Complaint is not

dismissed in its entirety, strike paragraphs 23-25, 29-34, 38-42, 47, and 56 as immaterial. For the

reasons described more fully in Defendants’ accompanying Memorandum in Support of Motion

to Dismiss and Strike, which is incorporated by reference herein, the Court should grant this

motion.


Dated: August 23, 2019                      Respectfully submitted,

                                            DAVID A. LEVINE
                                            INDECO UNION

                                            By Counsel

                                            /s/ Cortland C. Putbrese
                                            Cortland C. Putbrese (WV Bar No. 7780)
No. 3:19-ap-00024   Doc 8   Filed 08/23/19   Entered 08/23/19 15:25:01     Page 2 of 3

                                     Dunlap Bennett & Ludwig PLLC
                                     8003 Franklin Farms Drive, Ste. 220
                                     Richmond, Virginia 23229
                                     (804) 977-2688 (t)
                                     (804) 977-2680 (f)
                                     cputbrese@dbllawyers.com
                                     Counsel for Defendants




                                         2
No. 3:19-ap-00024       Doc 8    Filed 08/23/19     Entered 08/23/19 15:25:01       Page 3 of 3

                                CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of August 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF filing system, which will automatically notify all

registered counsel of record.



                                           /s/ Cortland C. Putbrese
                                           Cortland C. Putbrese (WV Bar No. 7780)
                                           Dunlap Bennett & Ludwig PLLC
                                           8003 Franklin Farms Drive, Ste. 220
                                           Richmond, Virginia 23229
                                           (804) 977-2688 (t)
                                           (804) 977-2680 (f)
                                           cputbrese@dbllawyers.com
                                           Counsel for Defendants




                                                3
